Citation Nr: 0938227	
Decision Date: 10/07/09    Archive Date: 10/14/09	

DOCKET NO.  05-17 557A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE


Whether new and material evidence has been submitted 
regarding whether the character of the Veteran's discharge 
from the United States Marine Corps in June 1973 is a bar to 
Department of Veterans Affairs (VA) compensation benefits.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a decision of April 1984, the RO determined that the 
Veteran's discharge from military service in June 1973 was 
issued under conditions which barred the payment of VA 
benefits.  The Veteran voiced no disagreement with that 
decision, which has now become final.  

Since the time of the April 1984 decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of benefits, and the 
current appeal ensued.  

This case was previously before the Board in March 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a decision of April 1984, the RO determined that the 
Veteran's discharge from military service in June 1973 was 
issued under conditions which barred the payment of VA 
benefits.  

2.  Evidence submitted since the time of the RO's April 1984 
decision which determined that the Veteran's discharge from 
military service in June 1973 was issued under conditions 
which barred the payment of VA benefits does not relate to an 
unestablished fact, and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
Veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1984 which determined 
that the Veteran's discharge from military service in 
June 1973 was issued under conditions which barred the 
payment of VA benefits is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the time of the RO's April 1984 
decision which determined that the Veteran's discharge from 
military service in June 1973 was issued under conditions 
which barred the payment of VA benefits is neither new nor 
material, and insufficient to reopen the Veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service administrative records, and various other official 
documents and reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting its 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case essentially argues that, given the 
circumstances of his active service, his discharge from 
service should not have been issued under conditions other 
than honorable.  

In that regard, where a former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge under honorable conditions 
is binding on the Department of Veterans Affairs as to 
character of discharge.  A discharge or release from service 
under one of the conditions specified in this section is a 
bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release, or unless otherwise 
specifically provided in 38 U.S.C.A. § 5303(b).  A discharge 
or release due to willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 U.S.C.A. § 501(a) (West 2002); 
38 C.F.R. § 3.12 (2009).  

Notwithstanding the aforementioned, once it has been 
determined by the RO that a Veteran's discharge from service 
occurred under dishonorable conditions, that decision, absent 
disagreement by the Veteran within a period of one year, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Where a determination has previously been reached 
that the Veteran's discharge from service occurred under 
dishonorable conditions, and that decision becomes final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the case at hand, at the time of the prior April 1984 
decision, a review of the Veteran's claims folder showed that 
he entered the United States Marine Corps on December 7, 1971 
and received an other than honorable discharge on June 27, 
1973.  Service administrative records showed that, on June 1, 
1973, an Administrative Discharge Board Hearing considered 
the Veteran's service history and circumstances, and 
recommended an undesirable discharge from the Marine Corps by 
reason of unfitness.  At that time, the Veteran's records 
contained five impositions of nonjudicial punishment, 
specifically, two for failure to obey a lawful order, two for 
absence from a place of appointed duty, and one for 
unauthorized absence.  The Administrative Discharge Board 
also considered reports and statements which substantially 
alleged that the Veteran had robbed another Marine of $180 at 
knifepoint on April 1, 1973.  Significantly, the victim of 
that robbery identified the Veteran as his assailant.  
Nonetheless, evidence of record showed that the Veteran 
denied the allegation.  The Administrative Discharge Board 
further considered a criminal investigation report which 
alleged that on April 16, 1973, an inventory of the Veteran's 
possessions revealed three hypodermic syringes in violation 
of a lawful general order prohibiting the unauthorized 
possession of such paraphernalia.  Notice was issued to the 
Veteran, but was returned as undeliverable.  However, 
notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2009).  Such was accomplished in this case.  There is no 
evidence of record suggesting that the Veteran informed VA of 
his change of address, and the record demonstrates that the 
Veteran did not contact VA until 2004, many years after 1984.

Additionally, in an Administrative Decision of May 1974, it 
was noted that a discharge under other than honorable 
conditions was considered under dishonorable conditions where 
it resulted from willful and persistent misconduct, with 
willful misconduct being defined as an act involving 
conscious wrongdoing or known prohibited activity.  
Significantly, the Veteran's record contained so many 
punishments and charges that no other inference was possible 
other than that his discharge had resulted from his own 
misconduct.  Under the circumstances, it was determined that 
the Veteran's discharge in June 1973 occurred under 
dishonorable conditions.  Accordingly, the determination of 
April 1984 was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence received since the time of the RO's April 1984 
determination consists entirely of the Veteran's allegations 
and/or contentions, and is entirely devoid of any objective 
evidence that the Veteran's discharge from service in 
June 1973 should have been other than under dishonorable 
conditions.  Such evidence is redundant and repetitive of the 
evidence previously of record, and fails to provide any basis 
upon which to establish that the Veteran's active duty 
service should qualify him for VA benefits.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's April 1984 decision does 
not constitute new and material evidence sufficient to reopen 
the Veteran's previously-denied claim.  This is to say that 
by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Accordingly, the character of the Veteran's discharge 
from the United States Marine Corps in June 1973 continues as 
a bar to VA compensation benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in May 2007 
and October 2008.  In those letters, VA informed the Veteran 
that, in order to reopen his claim (regarding the character 
of his discharge from service), new and material evidence was 
needed.  To the extent there exists any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claim.  Moreover, the Veteran has raised no allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service administrative records, as well as various 
other pertinent documents and reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(d) 
(2009); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  



ORDER

New and material evidence not having been received, the 
application to reopen a claim regarding whether the character 
of the Veteran's discharge from the United States Marine 
Corps in June 1973 was a bar to VA compensation benefits is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


